DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2021 has been entered.
 

Response to Amendment
Claims 3-15 and 18 are withdrawn as being directed towards the non-elected invention. 
Claims 1, 16, and 19 are currently amended. 
Claims 1-2, 16-17, and 19-20 are currently considered for examination. 

Claim Rejections - 35 USC § 101
The Examiner notes that the claims as currently amended overcome the 35 U.S.C. § 101 rejection because the claims provide technical improvements to the technical field. The claims reduce the amount of memory required by the advertisement server by dynamically integrating images retrieved on-the-fly from an advertiser’s web site instead of storing the images in a database. Paragraph 12 of Applicant’s specification states that this provides more efficient storage and eliminates the need to update the image over time. Additionally, the claims apply or use the judicial exception in some other meaningful way beyond generally linking the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal et al. (US 2010/0099441), referred to hereinafter as Agarwal, in view of Abbott et al. (US 2013/0218665 A1), referred to hereinafter as Abbott, in further view of Ye et al. (US 2015/0206169), referred to hereinafter as Ye.

As per Claim 1, Agarwal discloses A system, comprising (Abstract “Methods and systems for mobile advertising that include receiving an advertisement banner from an advertiser, incorporating identifying information in to the advertisement banner to produce a modified advertisement banner, and displaying the modified advertisement banner on a display of a mobile device are disclosed.” Also see citations below.):
a database storing a plurality of text advertisements comprising a text advertisement (¶ 23 “The ad banner 165 may include, e.g., text, images, banners, or Advertisers 160 can connect to the mobile advertisement server 120 to upload advertisement information 155 through a user interface at the advertisers' 160 terminal. The advertisement information 155 for an advertiser 160 typically includes an ad banner 165 and identifying information 170 associated with the ad banner 165 and the advertiser 160.” [The Examiner asserts that since advertisers upload their banner ads to the mobile advertisement server, the ad banner are indeed stored in a database at the mobile advertisement server (see at least ¶ 68 which states that the mobile advertisement system 100 includes a back end component such as a data server).] ¶ 26 “A feature of the advertising system 100 is that the identifying information 170 is ‘stitched’ into a mobile ad banner 165 to generate a modified mobile ad banner 180. In some examples, the stitching of the identifying information 170 includes generating a single image corresponding to the modified ad banner 180 by incorporating the identifying information 170 in the original ad banner 165. In some examples, the stitching of the identifying information 170 includes, appending the identifying information 170 to the original ad banner 165.” ¶ 28 “Rather than designing multiple modified ad banners 180 having different identifying marks, it is more convenient to allow the identifying mark to be stitched into the original ad banner 165 at the time a mobile page 142 along with the modified ad banner 180 is delivered to the user 105, or when the modified ad banner 180 is displayed by the mobile device 104 to the user 105.” ¶ 50 “The type of identifying information portion 208 that is stitched to the ad banner portion 204 can be specified by the advertiser 160. For example, the advertiser 160 may specify that the identifying information portion 208 include a company URL, company name 215, and a company logo 216.” ¶ 56 “An original ad banner 165 (a text or image banner), is received from an advertiser 160. [emphasis added] (Step 406) Identifying information 170 is also received The mobile advertising system 100 can be implemented in a computing system that includes a back end component (e.g., as a data server) [that provides database services like storing, processing and securing data1], or that includes a middleware component (e.g., an application server), or that includes a front end component (e.g., a client computer having a graphical user interface or a Web browser through which a user 105 can interact with an implementation of the mobile device advertising system 100), or any combination of such back end, middleware, or front end components. The components of the system can be interconnected by any form or medium of digital data communication (e.g., a communication network). Examples of communication networks include a local area network ("LAN"), a wide area network ("WAN"), and the Internet.” Also see at least ¶ 57 and Figure 1.); and 
an advertisement server configured to (¶ 12 “In another aspect, an apparatus includes a mobile advertisement server for receiving an advertisement banner and identifying information from an advertiser, generating a modified advertisement banner by incorporating the identifying information in to the advertisement banner, and providing the modified advertisement banner to a mobile device.” ¶ 24 “The web server 110 responds to mobile page requests 140 from mobile devices 104 by transmitting the requested mobile pages 143 along with ad banners, e.g., modified ad banners 180.” ¶ 25 “Advertisers 160 can connect to the mobile advertisement server 120 to upload advertisement information 155 through a user interface at the advertisers' 160 terminal. The advertisement information 155 for an advertiser 160 typically includes an ad banner 165 and identifying information 170 associated with the ad banner 165 and the advertiser 160.” ¶ 61 “The mobile ad server 120 then matches the modified ad banner 180 with the mobile page based on the mobile page preferences 138. (Step 428) In response, to a user 105 action, e.g., a request from a user 105 for a mobile page 142, the mobile page 142 and the modified ad banner 180 are shown on the display of the mobile device 104, or delivered to the mobile device 105. (Step 432).” Also see at least Figure 1 and citations above.): 
access the plurality of text advertisements (¶ 16 “The mobile advertisement server is configured to select an advertisement banner to be placed on a mobile site based on one or more keywords associated with the mobile site. The mobile advertisement server is configured to select identifying information to be incorporated in to the advertisement banner based on predetermined criteria. The predetermined criteria can include at least one of a context of the advertisement banner, a context of the mobile page, and characteristics of a target audience. The mobile advertisement server is configured to generate the modified advertisement banner by appending the identifying information to the advertisement banner.” ¶ 23 “The ad banner 165 may include, e.g., text, images, banners, or combinations of the above. […] Each ad banner 165 can be, e.g., an image that shows alphanumerical symbols, graphical elements, or a combination of both.” ¶ 24 “The web server 110 responds to mobile page requests 140 from An original ad banner 165 (a text or image banner), is received from an advertiser 160. [emphasis added] (Step 406) Identifying information 170 is also received from the advertiser 160. (Step 408) In some examples, the identifying information 170 can be generated automatically from the metadata contained in the ad banner 165. For example, a company name or URL can be automatically extracted from metadata associated with an image-based ad banner 165 using any technique known to those skilled in the art.” Also see at least ¶ 57 and citations above.); 
select the text advertisement, from the database storing the plurality of text advertisements […] (¶ 16 “The mobile advertisement server is configured to select an advertisement banner to be placed on a mobile site based on one or more keywords associated with the mobile site. The mobile advertisement server is configured to select identifying information to be incorporated in to the advertisement banner based on predetermined criteria. The predetermined criteria can include at least one of a context of the advertisement banner, a context of the mobile page, and characteristics of a target audience. The mobile advertisement server is configured to generate the modified advertisement banner by appending the identifying information to the advertisement banner.” ¶ 23 “The ad banner 165 may include, e.g., text, images, banners, or combinations of the above. […] Each ad banner 165 can be, e.g., an image that shows alphanumerical symbols, graphical elements, or a combination of both.” ¶ 24 “The web server 110 responds to mobile page requests 140 from mobile devices 104 by transmitting the requested mobile pages 143 along with ad banners, e.g., modified ad banners 180.” ¶ 56 “An original ad banner 165 (a text or image banner), is received from an advertiser 160. [emphasis added] (Step 406) Identifying information 170 is also received from the advertiser 160. (Step 408) In some examples, the identifying information 170 can be generated automatically from the metadata contained in the ad banner 165. For example, a company name or URL can be automatically extracted from metadata associated with an image-based ad  [that provides database services like storing, processing and securing data], or that includes a middleware component (e.g., an application server), or that includes a front end component (e.g., a client computer having a graphical user interface or a Web browser through which a user 105 can interact with an implementation of the mobile device advertising system 100), or any combination of such back end, middleware, or front end components. The components of the system can be interconnected by any form or medium of digital data communication (e.g., a communication network). Examples of communication networks include a local area network ("LAN"), a wide area network ("WAN"), and the Internet.” Also see at least ¶ 57 and Figure 1.); 
responsive to selecting the text advertisement, […] text advertisement selected from the database […] (¶ 16 “The mobile advertisement server is configured to select an advertisement banner to be placed on a mobile site based on one or more keywords associated with the mobile site. The mobile advertisement server is configured to select identifying information to be incorporated in to the advertisement banner based on predetermined criteria. The predetermined criteria can include at least one of a context of the advertisement banner, a context of the mobile page, and characteristics of a target audience. The mobile advertisement server is configured to generate the modified advertisement banner by appending the identifying information to the advertisement banner.” ¶ 23 “The ad banner 165 may include, e.g., text, images, banners, or combinations of the above. […] Each ad banner 165 can be, e.g., an image that shows alphanumerical symbols, graphical elements, or a combination of both.” ¶ 24 “The web server 110 responds to mobile page requests 140 from mobile devices 104 by transmitting the requested mobile pages 143 along with ad banners, e.g., modified ad banners 180.” ¶ 56 “An original ad banner 165 (a text or image banner), is received from an advertiser 160. [emphasis added] (Step 406) Identifying information 170 is also received from the advertiser  [that provides database services like storing, processing and securing data], or that includes a middleware component (e.g., an application server), or that includes a front end component (e.g., a client computer having a graphical user interface or a Web browser through which a user 105 can interact with an implementation of the mobile device advertising system 100), or any combination of such back end, middleware, or front end components. The components of the system can be interconnected by any form or medium of digital data communication (e.g., a communication network). Examples of communication networks include a local area network ("LAN"), a wide area network ("WAN"), and the Internet.” Also see at least ¶ 57 and Figure 1.);
[…] text advertisement selected […] (¶¶ 16, 23, and 56. Also see citations above.); 
[…] text advertisement selected from the database […] (¶¶ 16, 23, and 56. Also see citations above.); 
generate an enhanced advertisement, […] by integrating (¶ 13 “Implementations may include one or more of the following features. The mobile advertisement server is configured to generate the modified advertisement banner as a single image that includes the identifying information and the advertisement banner. The identifying information can include at least one of a company's uniform resource locator, a company's business name, a company's business phone number, and a company's logo. The uniform resource locator can link to a mobile landing page of the advertiser.” ¶ 26 “A feature of the advertising system 100 is that the identifying information 170 is ‘stitched’ into a mobile ad banner 165 to generate a modified mobile ad banner 180. In some examples, the stitching of the identifying information 170 by incorporating the identifying information 170 in the original ad banner 165. In some examples, the stitching of the identifying information 170 includes, appending the identifying information 170 to the original ad banner 165.” ¶ 28 “Rather than designing multiple modified ad banners 180 having different identifying marks, it is more convenient to allow the identifying mark to be stitched into the original ad banner 165 at the time a mobile page 142 along with the modified ad banner 180 is delivered to the user 105, or when the modified ad banner 180 is displayed by the mobile device 104 to the user 105.” ¶ 50 “The type of identifying information portion 208 that is stitched to the ad banner portion 204 can be specified by the advertiser 160. For example, the advertiser 160 may specify that the identifying information portion 208 include a company URL, company name 215, and a company logo 216.” ¶ 56 “An original ad banner 165 (a text or image banner), is received from an advertiser 160. (Step 406) Identifying information 170 is also received from the advertiser 160. (Step 408) In some examples, the identifying information 170 can be generated automatically from the metadata contained in the ad banner 165. For example, a company name or URL can be automatically extracted from metadata associated with an image-based ad banner 165 using any technique known to those skilled in the art.” ¶ 59 “A modified ad banner 180 is generated based on the identifying information 170 and the original ad banner 165. (Step 416) As described above, a variety of configurations for the modified ad banner 180 is possible. The advertiser 160 may specify which configuration is desirable, or in some examples, the service provider specifies a standard configuration for the modified ad banner 180.” ¶ 61 “The mobile ad server 120 then matches the modified ad banner 180 with the mobile page based on the mobile page preferences 138. (Step 428) In response, to a user 105 action, e.g., a request from a user 105 for a mobile page 142, the mobile page 142 and the modified ad banner 180 are shown on the display of the mobile device 104, or delivered to the mobile device 105. (Step 432).” ¶ 68 “The mobile advertising system 100 can be implemented in a computing system that includes a back end component (e.g., as a data server) [that provides database services like storing, processing and securing data], or that includes a middleware component (e.g., an application server), or that includes a front end component (e.g., a client computer having a graphical user interface or a Web browser through which a user 105 can interact with an implementation of the mobile device advertising system 100), or any combination of such back end, middleware, or front end components. The components of the system can be interconnected by any form or medium of digital data communication (e.g., a communication network). Examples of communication networks include a local area network ("LAN"), a wide area network ("WAN"), and the Internet.” Also see at least citations above.): 
(i) the image […] based on the text advertisement selected from the database […] (¶¶ 13 and 26. Also see at least ¶¶ 28, 59, 61, 68 and citations above.); with 
 (ii) the text advertisement selected from the database […] (¶¶ 13 and 26. Also see at least ¶¶ 28, 59, 61, 68 and citations above.); and 
	transmit, via a third network communication, the enhanced advertisement generated […] to the client (¶ 61. Also see citations above.). 
	While Agarwal discloses the concept of receiving mobile page requests from mobile devices, Agarwal fails to explicitly disclose receive, via a first network communication, an advertisement request from a client device; […] [selecting an advertisement] based on the advertisement request, […] [advertisement selected] based on the advertisement request, […] [advertisement selected] based on the advertisement request, […] [advertisement selected] based on the advertisement request, […] in response to the advertisement request from the client device […], […] based on the advertisement request received from the client device, […] based on the advertisement request received from the client device, and […] in response to the advertisement request […]. 
receive, via a first network communication, an advertisement request from a client device (¶ 8 “An aspect of the invention provides for the selection and display of ads over a communications network. The system may include a database of one or more ads (e.g., video ads) and an ad selection application. The ad selection application may be configured to receive a request for advertising from a user computer (e.g., personal computer, laptop computer, mobile phone, etc.), wherein the request is generated automatically by the user computer in accordance with instructions provided to the user computer by a content publisher upon the user computer accessing a page (e.g., world wide web page) provided by the content publisher. For example, the instructions may include markup code provided to the user computer in response to the user computer submitting to the content publisher a HyperText Transfer Protocol (HTTP) request for access to the page. In response to the request, the video ad selection application may select one or more of the ads for display within the page.” ¶ 9 “Another aspect provides that the request for advertising submitted by the user computer may include one or more advertisement selection criteria, which may be used by the ad selection application to select an advertisement. For example, the ad selection criteria may be the location, size, and/or format of an advertisement region within the page, an identifier of the content publisher of the page, an identifier of the page, end-user demographic data, end-user preferences, or a combination thereof.” Also see at least ¶ 10.);
[…] [selecting an advertisement] based on the advertisement request (¶ 8. Also see at least ¶¶ 9-10.), 
[…] [advertisement selected] based on the advertisement request (¶ 8. Also see at least ¶¶ 9-10.), 
[…] [advertisement selected] based on the advertisement request (¶ 8. Also see at least ¶¶ 9-10.), 
[…] [advertisement selected] based on the advertisement request (¶ 8. Also see at least ¶¶ 9-10.), 
[…] in response to the advertisement request from the client device […] (¶ 8. Also see at least ¶¶ 9-10.),
[…] based on the advertisement request received from the client device (¶ 8. Also see at least ¶¶ 9-10.), 
[…] based on the advertisement request received from the client device (¶ 8. Also see at least ¶¶ 9-10.), and 
[…] in response to the advertisement request […] (¶ 8. Also see at least ¶¶ 9-10.). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the mobile page request of Agarwal by combining the ad request received from the client device as taught by Abbott, because doing so would provide advertisements that match a format of an advertisement region within a page and/or user demographic data (Abbott, ¶ 9). The combination would enable the system to select advertisements that are in the interest of the user. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
While the combination of Agarwal/Abbott teach all of the above limitations, they fail to explicitly teach determine an advertiser web site associated with serving content related to the [advertisement] […], responsive to determining that the advertiser web site is associated with serving content related to the [advertisement] […], retrieve, via a second network communication, an image from the advertiser web site, wherein the image retrieved from the advertiser web site was not stored in the database prior to retrieving the image from the advertiser web site; responsive to retrieving the image from the advertiser web site associated with serving content related to the [advertisement] […]; and […] [image] retrieved from the advertiser web site […]. 
However, in the same field of endeavor, Ye teaches determine an advertiser web site associated with serving content related to the [advertisement] […] (¶ 43 “In operation, a content generation system in accordance with the present disclosure receives a uniform resource locator (URL) from a third-party content provider. The URL identifies a particular electronic resource (e.g., a webpage) referred to here as the landing resource. Third-party content providers may submit the URL to the content generation system as part of a request to generate third-party content items (e.g., display advertisements) that direct to the landing resource. The content generation system uses the URL to navigate to the landing resource and to extract images and other visual information therefrom.” ¶ 51 “Content requestors 104 may include one or more entities from which a request to generate content items is received. For example, content requestors 104 may include an advertiser, an advertising agency, a third-party content provider, a publisher, a website provider, or any other entity from which a request to generate content items can be received.” ¶ 162 “The landing resource may be a webpage, a local resource, an intranet resource, an Internet resource, or other network resource. In some implementations, the landing resource may provide additional information relating to a product, service, or business featured in the automatically generated content item [The Examiner asserts the landing page (i.e., advertiser web site) is associated with serving content related to the advertisement because the landing resource provides additional information relating to a product, service or business featured in the advertisement.].  For example, the landing resource may be a website through which a product or service featured in the generated content item may be purchased.” ¶ 163 “extracting visual information defining one or more images, texts, and colors from the landing resource (step 1304).” ¶ 164 “selecting one or more images, text snippets, and colors based on the visual information extracted from the landing resource (step 1306).” ¶ 170 “assembling the content item by applying the selected images, the selected text snippets, and the selected colors to the generated layout (step 1310).  Also see at least Figure 1.), 
responsive to determining that the advertiser web site is associated with serving content related to the [advertisement] […], retrieve, via a second network communication, an image from the advertiser web site, wherein the image retrieved from the advertiser web site was not stored in the database prior to retrieving the image from the advertiser web site (¶¶ 43, 51, 162-164, and 170); 
responsive to retrieving the image from the advertiser web site associated with serving content related to the [advertisement] […] (¶¶ 43, 51, 162-164, and 170); 
[…] [image] retrieved from the advertiser web site […] (¶¶ 43, 51, 162-164, and 170). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the combination of Agarwal/Abbott as modified above, to include the above limitations, because doing so would improve the visual impact of the advertisement (Ye, ¶ 44). The combination would also partially automate the process of creating display content that are effective and attractive (Ye, ¶¶ 2-3). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 2, Agarwal discloses wherein the advertisement server (see Figure 1 and citations above.). 
While Agarwal discloses the above limitations, the combination of Agarwal/Abbott fail to explicitly disclose ranks one or more images in response to autotags of the one or more images describing objects or scenes in each image.
However, Ye teaches ranks one or more images in response to autotags of the one or more images describing objects or scenes in each image (¶ 4 “One implementation of automatically generating display content. The method is performed by a processing circuit. The method includes receiving, at the processing circuit, a uniform resource locator from a third-party content provider. The uniform resource locator identifies a landing resource. The method further includes extracting an image from the landing resource, analyzing the extracted image to detect visual content of the image and semantic content of the image, scoring the image based on at least one of the detected visual content and the detected semantic content, selecting a highest-scoring image from a set of images comprising the image extracted from the landing resource, and generating a third-party content item that includes the selected image. The third-party content item is configured to direct to the landing resource.” ¶ 11 “In some implementations, the method further includes identifying one or more aesthetic features of the image and applying the one or more aesthetic features as inputs to an algorithmic ranking process trained on human-labeled image preferences. The algorithmic ranking process is configured to use the aesthetic features to generate a quality score for the image based on the human-labeled image preferences.” ¶ 19 “The processing circuit is further configured to rank the extracted images at least partially on a result of the content distribution detection.” ¶ 46 “The content generation system may filter and rank images based on various attributes of the images.” ¶ 109 “Semantic content detector 316 may assign the labels or keywords to an image as attributes or tags thereof. For example, for an image of an AUDI.RTM. brand car, semantic content detector 316 may assign the image the keywords "car," "sports car," "Audi," "Audi R8 V10" or other keywords qualitatively describing the content of the image. In some implementations, semantic content detector 316 may associate each keyword or label with a score indicating an estimated accuracy or relevance of the keyword or label to the image. The labels and/or keywords can be used by image ranking module 308 to determine a relevancy of the image to a particular third-party content item, search query, and/or electronic resource.” ¶ 126 “In some implementations, image content evaluator 326 ranks the images based on various relevancy criteria associated with the images. The relevancy score may indicate the likelihood that a particular image represents the business, product, or service featured in the automatically-generated content item.” Also see citations above.). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the modified advertisement as disclosed by the combination of Agarwal/Abbott as modified above, by combining the ranking of images as taught by Ye, because doing so would improve the visual impact of the advertisement (Ye, ¶ 44). The combination would also partially automate the process of creating display content that are effective and attractive (Ye, ¶¶ 2-3). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claims 16-17 and 19, it recites substantially similar limitations as claim 1. Therefore, it is rejected using the same rationale. 

As per Claim 20, Agarwal discloses wherein the processor selects the image by comparing attributes of the image to text of the text advertisement (¶ 5 “Implementations may include one or more of the following features. Incorporating identifying information to the advertisement banner can include generating the modified advertisement banner as a single image that includes the identifying information and the advertisement banner. The identifying information can include at least one of a company's uniform resource locator, the company's business name, the company's business phone number, and the company's logo. The uniform resource locator can link to a mobile landing page of the company. The identifying information can include at least one of information associated with an advertiser, information associated with a service provider that delivers the modified advertisement banner, and information associated with a communications service provider that delivers communications services to the mobile device.” ¶ 59 “A modified ad banner 180 is generated based on the identifying information 170 and the original ad banner 165. (Step 416) As described above, a variety of configurations for the modified ad banner 180 is possible. The advertiser 160 may specify which configuration is desirable, or in some examples, the service provider specifies a standard configuration for the modified ad banner 180.” Also see citations above.).

Response to Arguments
Applicant's arguments filed 02/25/2021 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument A: “It is respectfully submitted that the references cited fail to reach and/or suggest at least these features. […] Notably, Agarwal, Abbott and/or Ye seem to be silent as to [the claims as currently amended]. […] It is thus respectfully submitted that independent claims 1, 16, and 19 and the remaining claims that depend therefrom are not taught by the suggested combination, and allowance of the same is therefore respectfully requested.” 
	
	In response, the Examiner respectfully disagrees. The Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner directs Applicant’s attention to the above modified rejection for how the combination of references still teach the claims as currently amended. 
With regards to the argument that the references fail to teach the newly added limitation of “wherein the image retrieved from the advertiser web site was not stored in the database prior to retrieving the image from the advertiser website”, the Examiner respectfully disagrees. Ye teaches this limitation in at least Figure 13 because the images extracted in step 1304 are in response to receiving the URL in step 1302. Therefore, the images extracted are not previously stored. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/SAM REFAI/Primary Examiner, Art Unit 3681                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.techopedia.com/definition/4192/data-server-ds